Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Request for Continued Examination filed 2 May 2022.  Claims 1, 8, 9, 13, 16 have been amended.  Claims 1-20 are pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 May 2022 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 6, 9, 10, 12, 16, 17, 20 is/are rejected on the ground of nonstatutory double patenting of the claim(s) in United States Patent No. 10,216,752 B1.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim(s) 1, 6, 9, 10, 12, 16, 17, 20 of the instant application include all of the limitations of claim(s) 1, 2, 7, 9, 10, 15, 16, 17 of United States Patent No. 10,216,752 B1, however, claim(s) 1, 7, 15 of United States Patent No. 10,216,752 B1 include(s) limitations directed to detecting a shape in the picture (image as in the instant application). 
Although the cited claims of the instant invention are not identical to the corresponding claims of United States Patent No. 10,216,752 B1, any limitations added to the claims of the instant application are rejectable as obvious under 35 USC § 103, for example, in view of Shukla et al. (US 2010/0169467 A1).

Instant Application 16/285,082
United States Patent No. 10,216,752 B1
1. A system, comprising: one or more computers configured to: analyze an image, that depicts an infrastructure that operates in a service provider network, to identify one or more parameters of resources depicted within the image; determine, at least partly in response to analyzing the image, that one or more second parameters of the resources depicted within the image are undetermined for one or more of the resources based, at least in part, on one or more types of the resources, wherein the one or more second parameters are used to provision the infrastructure within the service provider network; provide a user interface that includes functionality to provide one or more prompts to obtain at least one or more values of one of the one or more second parameters; generate configuration data describing a configuration of at least a portion of the resources within the service provider network; and perform one or more actions using the configuration data,
wherein the one or more actions comprise provisioning the infrastructure within the service provider network by instantiating one or more virtual machine instances within the service provider network based, at least in part, on the one or more first parameters.
1. A non-transitory computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by a computer, cause the computer to: 
receive, from a computing device associated with a user of a service provider network, a picture that depicts an infrastructure that operates in the service provider network; 
detect resources that are depicted as graphical shapes in the picture that are provided by the service provider network, 
wherein detecting the resources includes to analyze the picture to identify a first graphical shape in the picture, 
identify a first resource that is provided by the service provider network based, at least in part, on the first graphical shape, 
analyze the picture to identify a second graphical shape in the picture, wherein the second graphical shape is different from the first graphical shape, and 
identify a second resource that is provided by the service provider network based, at least in part, on the second graphical shape; 

analyze the picture to detect connections between the resources, wherein the connections are depicted as graphical lines in the picture; 
determine that one or more parameters associated with the infrastructure are undetermined after analyzing the picture to identify one or more of the first graphical shape, the second graphical shape, or the connections between the resources; 
providing a user interface that provides functionality for obtaining the one or more parameters; 
generate configuration data that describes a configuration of the infrastructure within the service provider network, the configuration data generated at least, in part, on the detected resources, the detected connections, and the one or more parameters; and perform one or more actions using the configuration data.

6. The system of claim 1, wherein performing the one or more actions using the configuration data comprises generating a deployment template using the configuration data.
2. The non-transitory computer-readable storage medium of claim 1, wherein performing the one or more actions using the configuration data comprises generating a deployment template using the configuration data.
Claim 9. Discloses a computer-implemented method similar to the system of Claim 1.
7. A system, comprising: 
one or more computers configured to analyze an image, that depicts an infrastructure that operates in a service provider network, 
obtained from a customer of the service provider network to identify resources including a first resource and a second resource to provision in one or more of the service provider network and a second network, 

wherein the first resource is depicted as a first graphical shape and the second resource is depicted as a second graphical shape within the image; 
provide a user interface that provides functionality for obtaining one or more parameters that remain undetermined after analyzing the image; 
generate configuration data, based at least on analyzing the image and the one or more parameters, describing a configuration of the first resource and the second resource within the one or more of the service provider network and the second network; and 
perform one or more actions using the configuration data.

10. The computer-implemented method of claim 9, wherein performing the one or more actions using the configuration data comprises generating a deployment template.
9. The system of claim 7, wherein performing the one or more actions using the configuration data comprises generating a deployment template using the configuration data.
12. The computer-implemented method of claim 9, further comprising analyzing the image to determine graphical connections that are used to connect at least a portion of the resources.
10. The system of claim 7, wherein the one or more computers are further configured to analyze the image for at least one connection between the resources depicted in the image, wherein the at least one connection is a graphical element.
Claim 16. discloses a non-transitory computer-readable storage medium having computer-executable instructions stored thereupon similar to the system of Claim 1.
15. A computer-implemented method, comprising: 
analyzing an image, that depicts an infrastructure that operates in a service provider network, 
obtained from a customer of the service provider network to identify resources, including a first resource and a second resource, to provision in one or more of the service provider network and a second network, 

wherein the first resource depicted within the image is associated with a first color and the second resource depicted in the image is associated with a second color; 
providing a user interface that provides functionality for obtaining one or more parameters that remain undetermined after analyzing the image; 
generating configuration data, based at least on analyzing the image and the one or more parameters, describing a configuration of the resources within the one or more of the service provider network and the second network; and 
performing one or more actions using the configuration data.

17. The non-transitory computer-readable storage medium of claim 16, wherein
performing the one or more actions using the configuration data comprises generating a deployment template using the configuration data.
16. The computer-implemented method of claim 15, wherein performing the one or more actions using the configuration data comprises generating a deployment template.
20. The non-transitory computer-readable storage medium of claim 16, wherein
performing the one or more actions using the configuration data comprises provisioning the infrastructure in one or more of the service provider network and a second network.
17. The computer-implemented method of claim 16, further comprising provisioning resources using the deployment template.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Athelogou et al. (US 2006/0195407 A1) in view of Shukla et al. (US 2010/0169467 A1) and further in view of Louden et al. (US 2004/0081346 A1).

Claim 1. Athelogou discloses a system, comprising: one or more computers configured to: 
analyze an image, that depicts an infrastructure that operates in a network, to identify one or more first parameters of resources depicted within the image, to manage computational resources of a computer network (P. 0002), a semantic network machine performs pattern recognition on a network image (P. 0052, 0077) for decision-making, for performing actions and for determining the consequences of those actions in a computer network connected over the Internet (P. 0076); 
determine, at least partly in response to analyzing the image, that one or more second parameters of the resources … are undetermined …, a semantic Janus unit is capable of carrying out operations on itself (P. 0018) a semantic Janus unit is capable of carrying out certain operations on other nodes and links in a diagram (P. 0045), and changing the values of attributes and informational content of nodes, calculating a function and performing an algorithm on the contents of nodes and links (P. 0046) a semantic Janus unit can change and delete its own informational contents and associations (P. 0066) a semantic Janus unit can have fundamental states of grief, fear, relaxation, surprise and joy which are accumulations of similar state and lie in a system of coordinates representing the quality of various effects of states, including gain, loss, important, and unimportant (P. 0069) the system analyzes an image and performs pattern recognition to recognize features such as (road) segments and other items (fields, backyards, trees) to generate an infrastructure map (P. 0078) where the infrastructure map includes semantic Janus units and links linking semantic Janus units (P. 0079) a first semantic Janus unit A causes semantic Janus units at the end of the road segments to perform predetermined computational operations on the pixels surrounding the end of the recognized road segments (P. 0080) and some features are not recognized and computational operations are performed on pixels (P. 0081) when recognized areas of the image are found, then the semantic Janus unit continues with the recognition process and adds more segments and semantic Janus units to the diagram (P. 0083) other features of the image are recognized simultaneously (P. 0084, Figs. 5, 6A-6E) Pattern recognition is performed on any of a plurality of types of network images, and features of the image are recognized and a diagram of nodes (semantic Janus units) is created, wherein each node may have any one, or a combination, of states; when a feature of the image is not recognized, then the functionalities and/or states of at least some nodes (semantic Janus units) are changed to adapt to the recognized and unrecognized features of the image;
generate configuration data describing a configuration of at least a portion of the resources within the service provider network, for managing computational resources of the computer network (P. 0002), recording bundled information about informational contents, attributes, functions, and the vicinity of a node (P. 0053), analyzing the informational contents, attributes, functions and links to determine which operations and actions are to be performed (P. 0059), the semantic network machine performs pattern recognition on an image, generating an infrastructure map from the image (P. 0078), generating state information for components in the infrastructure map (Ps. 0079-0083) The pattern recognition process performed on an image and the resultant generation of the network map include the steps described in Paragraphs 52-68 and Figure 3; through this process, pattern recognition is performed on an image and informational contents, attributes, functions and links, equivalent to the claimed configuration data describing a configuration, are generated to determine which operations and actions are to be performed in the computer network; and 
perform one or more actions using the configuration data, computational resources of the computer network are thereby allocated to computations on more relevant data, and tasks can be performed more quickly (P. 0020), carrying out the determined operations (P. 0060), using the affect and character of semantic Janus units for resource management in computer networks allows computations to be focused on essential information in nodes and partial networks, allowing essential operations to be performed in less time and saving resources, such as environmental resources, information, knowledge and space (P. 0076) Based on the generated informational contents, attributes, functions and links, equivalent to the claimed configuration data describing a configuration, operations and actions are performed in the computer network.  

Athelogou does not disclose a service provider network, as disclosed in the claims.  However, Athelogou discloses a network can be a computer network, an electricity network, or the internet (P. 0076).  In the same field of invention, Shukla discloses network devices are connected to a management module as a service (P. 0029) a host device can be optimized to perform a particular network service (P. 0041) virtual resources can be software modules including network services such as web servers, dynamic host configuration protocol ("DHCP") servers, file transfer protocol ("FTP") servers, file servers, and/or other software modules (P. 0042).  Therefore, considering the teachings of Athelogou and Shukla, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine a service provider network with the teachings of Athelogou to allow a user who is utilizing devices in a network that provides services to the user to configure the devices to provide services more in line with the user’s needs.

Athelogou does not disclose … second parameters of the resources depicted within the image are undetermined for one or more of the resources based, at least in part, on one or more types of the resources; … a user interface … to provide one or more prompts to obtain at least one or more values of one of the one or more second parameters, as disclosed in the claims.  However, Shukla discloses an external management entity can be a computer executing a server management tool software application having a graphical user interface ("GUI") for managing servers within a network, with which a network administrator can, for example, select and/or manipulate icons and/or buttons to instantiate, migrate, suspend, and/or effect other state changes of a virtual resource (P. 0048).  That is, Shukla discloses providing a user interface to an administrator to manage servers and virtual resources, but Shukla does not disclose that the image representing the network device is not recognized.  In the same field of invention, Louden discloses in the visual output of a system under test (P. 0049) an identified object (icon) includes the state of the object (ERROR) in the system under test (P. 0061) using a testing system, capturing an image in the visual output including graphical objects with graphical object definitions (P. 0093) detecting and displaying unrecognized graphical objects in a graphical user interface, wherein a user may select an unrecognized graphical object, and differences between a graphical object definition and the unrecognized graphical object are shown in a difference sub-window, and a user is able to edit the graphical object definition as deemed necessary to allow for the testing system to recognize the unrecognized graphical object in the future (P. 0094) An image of the output of a system under test is processed with image recognition, the image contains graphical objects that indicate a state of a component of the system under test and unrecognized graphical objects, the user is able to edit an unrecognized graphical object definition in a user interface to allow the testing system to recognize the unrecognized graphical object in the future.  The combination of Louden with Athelogou and Shukla allows a notification to be presented to a user of an unrecognized network component and provides an interface for the user to edit the unrecognized network component in a service provider network.  Therefore, considering the teachings of Athelogou, Shukla and Louden, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine … second parameters of the resources depicted within the image are undetermined for one or more of the resources based, at least in part, on one or more types of the resources; … a user interface … to provide one or more prompts to obtain at least one or more values of one of the one or more second parameters with the teachings of Athelogou and Shukla to allow a user who is utilizing devices in a network that provides services to the user to configure the devices to provide services more in line with the user’s needs and to provide a more complete and robust system for detecting errors in the captured graphical components and allowing the user to correct those errors so as to deploy more accurate products (Louden: (P. 0008).

Athelogou does not disclose wherein the one or more second parameters are used to provision the infrastructure within the service provider network; provide a user interface that includes functionality to obtain at least one of the one or more second parameters, as disclosed in the claims.  However, Shukla discloses the external management system provisions network resources, such as network devices, virtual machines, virtual switches or physical servers (P. 0025) provisioning can include various types or forms of device and/or software module setup, configuration, and/or adjustment, including configuring a network device such as a network switch based on a network policy, altering routing tables of a network device, updating security policies and/or device addresses or identifiers of devices operatively coupled to a network device, selecting which network protocols a network device will implement, setting network segment identifiers such as virtual local area network ("VLAN") tags for a port of a network device, and/or applying access control lists ("ACLs") to a network device (P. 0026) an external management entity can be a computer executing a server management tool software application having a graphical user interface ("GUI") for managing servers within a network, with which a network administrator can, for example, select and/or manipulate icons and/or buttons to instantiate, migrate, suspend, and/or effect other state changes of a virtual resource (P. 0048).  That is, Shukla discloses provision network devices, and input a provisioning setting through a graphical user interface.  Therefore, considering the teachings of Athelogou, Shukla and Louden, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the one or more second parameters are used to provision the infrastructure within the service provider network; provide a user interface that includes functionality to obtain at least one of the one or more second parameters with the teachings of Athelogou, Shukla and Louden to allow a user who is utilizing devices in a network that provides services to the user to configure the devices to provide services more in line with the user’s needs and to provide a more complete and robust system for detecting errors in the captured graphical components and allowing the user to correct those errors so as to deploy more accurate products (Louden: P. 0008).

Athelogou does not disclose wherein the one or more actions comprise provisioning the infrastructure within the service provider network by instantiating one or more virtual machine instances within the service provider network based, at least in part, on the one or more first parameters, as disclosed in the claims.  However, in the same field of invention, Shukla discloses the location in a network of a virtual machine is associates with the virtual machine’s device identifier, and network components, including physical servers, are provisioned based on the device identifiers of the virtual machines hosted by the servers in the network, wherein because the network management module determines and manages the network topology information dynamically, the external management entity does not rely on a static description of the network for provisioning network (P. 0025) the network management module accesses a table to retrieve device identifies, including provisioning instructions related to virtual machines operatively coupled to a network device (P. 0056) device identifier and provisioning instructions are received from an external management module after the external management entity has instantiated a virtual machine associated with the device identifier and the provisioning instructions (P. 0066).  It is clear that at least one virtual machine is coupled to a network device and that a virtual machine is first instantiated for a network device before the network device is provisioned and provisioning instructions are related to the virtual machine(s) coupled to the network device.  Therefore, considering the teachings of Athelogou, Shukla and Louden, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the one or more actions comprise provisioning the infrastructure within the service provider network by instantiating one or more virtual machine instances within the service provider network based, at least in part, on the one or more first parameters with the teachings of Athelogou, Shukla and Louden with the motivation to provide a system with which a user may more efficiently provision network resources in a dynamically configurable network (Shukla: P. 0004 – 0005).

Claim 2. Athelogou, Shukla and Louden disclose the system of claim 1, and Athelogou further discloses 
the one or more computers are further configured to receive the image from a computing device associated with a customer of the service provider network, the user may define types of network components of the semantic network machine (P. 0040) or depending on the application, a user of semantic network machine may freely select the layout of such a model or set of rules (P. 0074), receiving the image at a user’s computer from one or more monitoring devices (P. 0093) Customer is not defined in such a way as to distinguish a customer from a user of the system, and 
wherein the image includes a first graphical shape that identifies a first resource to provision within the service provider network and a second graphical shape that identifies a second resource to provision within the service provider network, computational resources of the computer network are allocated to computations on more relevant data, and tasks can be performed more quickly (P. 0020), by analyzing an image that is composed of elements (P. 0052) and pattern recognition is performed on the image (P. 0077) generating state information for components in the infrastructure map (Ps. 0079-0083), to identify the resources in the image that are represented by geometric graphical objects characterized by shape, texture, color and contrasts of the graphic objects as a function of the situation existing in semantic network machine; the semantic network machine generates, changes and deletes "semantic view units" that graphically and textually represent the existing semantic network (referred to as "model") to one or several users of semantic network machine (P. 0091) It is clear that in the computer network represented by a network infrastructure map that is generated from a network image, the parameters of the network resources are set.  

Claim 3. Athelogou, Shukla and Louden disclose the system of claim 1, and Athelogou further discloses the image is an electronic image of a model, a diagram, or a screenshot, pattern recognition is performed on an image containing components (Ps. 0052, 0077).  

Claim 4. Athelogou, Shukla and Louden disclose the system of claim 1, and Athelogou further discloses generating the configuration data is based at least in part on analyzing the image and the one or more second parameters, pattern recognition is performed on an image containing components (Ps. 0052, 0077), the affect and character of a semantic Janus unit may be utilized for pattern recognition, for decision-making, for performing actions and for determining the consequences of those actions in networks (P. 0076) the pattern recognition process determining the state of the recognized components and modifying the functionality of a node (semantic Janus unit) based on recognized and unrecognized parts of the image (P. 0079, 0080-0084) An image undergoes processing for pattern recognition and an infrastructure map is produced; the states of elements within the infrastructure map are determined for decision-making, for performing actions and for determining the consequences of those actions in networks, including computer networks.  

Claim 5. Athelogou, Shukla and Louden disclose the system of claim 1, and Athelogou further discloses performing the one or more actions using the configuration data comprises providing the configuration data to a deployment component configured to utilize the configuration data to provision the resources, Semantic network machine 20 uses the additional evaluation criteria to decide: (a) which nodes, which partial network of the semantic network machine, and what informational contents of the nodes are to be handled next; b) which priorities are set in a node, in a partial network, and in the entire semantic network machine; c) in what manner time-variable states of semantic Janus units are to be determined from the states of nodes, of partial networks, and of the entire semantic network machine; d) how rapidly time-variable states of semantic Janus units change; and e) in what manner nodes and links are handled (P. 0055), analyzing the informational contents, attributes, functions and links to determine which operations and actions are to be performed (P. 0059), for decision-making, for performing actions and for determining the consequences of those actions in a computer network connected over the Internet (P. 0076) The semantic network machine is the equivalent to the claimed deployment component; an image undergoes processing for pattern recognition and an infrastructure map is produced; the states of elements within the infrastructure map are determined for decision-making, for performing actions and for determining the consequences of those actions in networks, including computer networks.  

Claim 6. Athelogou, Shukla and Louden disclose the system of claim 1, and Athelogou further discloses performing the one or more actions using the configuration data comprises generating a deployment template using the configuration data, using the "affect" of a node of a semantic network machine to manage computational resources of a computer network (P. 0002), computational resources of the computer network are efficiently managed, and artificial intelligence tasks such as inferential retrieval are performed quicker, when the processing performed by the semantic network machine is focused on informational contents and relational contents present in selected nodes determined by the time-variable states of the semantic network machine (P. 0020), the affect and character of a semantic Janus unit may be utilized for pattern recognition, for decision-making, for performing actions and for determining the consequences of those actions in networks (P. 0076), generating a network infrastructure map (P. 0078) An image undergoes processing for pattern recognition and an infrastructure map is produced; the states of elements within the infrastructure map are determined for decision-making, for performing actions and for determining the consequences of those actions in networks, including computer networks.  

Claim 7. Athelogou, Shukla and Louden disclose the system of claim 1, and Athelogou analyzing the image includes identifying a symbol in the image and setting at least one first parameter for at least one of the resources to a value identified by the symbol, computational resources of the computer network are allocated to computations on more relevant data, and tasks can be performed more quickly (P. 0020), by analyzing an image that is composed of elements (P. 0052) and pattern recognition is performed on the image (P. 0077) generating state information for components in the infrastructure map and modifying the functionality of a node (semantic Janus unit) based on recognized and unrecognized parts of the image (P. 0079, 0080-0084) (Ps. 0079-0083), to identify the resources in the image that are represented by geometric graphical objects characterized by shape, texture, color and contrasts of the graphic objects as a function of the situation existing in semantic network machine; the semantic network machine generates, changes and deletes "semantic view units" that graphically and textually represent the existing semantic network (referred to as "model") to one or several users of semantic network machine (P. 0091) An image undergoes processing for pattern recognition and an infrastructure map is produced; the states of elements within the infrastructure map are determined for decision-making, for performing actions and for determining the consequences of those actions in networks, including computer networks; it is clear that in the computer network represented by a network infrastructure map that is generated from a network image, the parameters of the network resources are set.  

Claim(s) 9, 10, 11 is/are directed to computer-implemented method claim(s) similar to the system claim(s) of Claim(s) 1, 6, 5 and is/are rejected with the same rationale.

Claim 12.    Athelogou, Shukla and Louden disclose the computer-implemented method of claim 9, and Athelogou further discloses analyzing the image to determine graphical connections that are used to connect at least a portion of the resources, performing pattern recognition on the image results in determining links between nodes in the resultant infrastructure map (P. 0079).

Claim 13.    Athelogou, Shukla and Louden disclose the computer-implemented method of claim 9, and Athelogou further discloses analyzing the image includes identifying one or more the first parameters in the image based, at least in part, on one or more of symbols or colors in the image that are associated with one or more of the resources, the pattern recognition process determining the state of the recognized components and modifying the functionality of a node (semantic Janus unit) based on recognized and unrecognized parts of the image (P. 0079, 0080-0084), associating geometric structures, such as graphic objects, with each other that constitute nodes that-are linked by links; the operation of semantic network machine can change the shapes, textures, colors and contrasts of the graphic objects as a function of the situation existing in the semantic network machine 20; semantic view units graphically and textually represent the existing semantic network (referred to as "model") to one or several users of semantic network machine (P. 0091).

Claim 14.    Athelogou, Shukla and Louden disclose the computer-implemented method of claim 9, and Athelogou further discloses receiving the image from a computing device associated with a customer of the service provider network, the user may define types of network components of the semantic network machine (P. 0040) or depending on the application, a user of semantic network machine may freely select the layout of such a model or set of rules (P. 0074), receiving the image at a user’s computer from one or more monitoring devices (P. 0093) Customer is not defined in such a way as to distinguish a customer from a user of the system.

Claim 15.    Athelogou, Shukla and Louden disclose the computer-implemented method of claim 9, and Athelogou further discloses the image includes a first graphical shape that identifies a first resource to provision within the service provider network and a second graphical shape that identifies a second resource to provision within the service provider network, computational resources of the computer network are allocated to computations on more relevant data, and tasks can be performed more quickly (P. 0020), by analyzing an image that is composed of elements (P. 0052) and pattern recognition is performed on the image (P. 0077) generating state information for components in the infrastructure map (Ps. 0079-0083), to identify the resources in the image that are represented by geometric graphical objects characterized by shape, texture, color and contrasts of the graphic objects as a function of the situation existing in semantic network machine; the semantic network machine generates, changes and deletes "semantic view units" that graphically and textually represent the existing semantic network (referred to as "model") to one or several users of semantic network machine (P. 0091) It is clear that in the computer network represented by a network infrastructure map that is generated from a network image, the parameters of the network resources are set.

Claim(s) 16, 17 is/are directed to non-transitory computer-readable storage medium (having computer-executable instructions stored thereupon which executed by a computer) claim(s) similar to the system claim(s) of Claim(s) 1, 6 and is/are rejected with the same rationale.

Claim 18.    Athelogou, Shukla and Louden disclose the non-transitory computer-readable storage medium of claim 16, and Athelogou the instructions further cause the computer to receive, from a computing device associated with a user of the service provider network, the data, the user may define types of network components of the semantic network machine (P. 0040) or depending on the application, a user of semantic network machine may freely select the layout of such a model or set of rules (P. 0074), receiving the image at a user’s computer from one or more monitoring devices (P. 0093)

Claim 19.    Athelogou, Shukla and Louden disclose the non-transitory computer-readable storage medium of claim 16, and Athelogou further discloses the resources comprise one or more of a virtual computing resource, a database resource, a storage resource, a security resource, an auto-scale resource, or a networking resource, decision-making, for performing actions and for determining the consequences of those actions in a computer network connected over the Internet (P. 0076).

Claim 20.    Athelogou, Shukla and Louden disclose the non-transitory computer-readable storage medium of claim 16, and Athelogou further discloses performing the one or more actions using the configuration data comprises provisioning the infrastructure in one or more of the service provider network and a second network, computational resources of the computer network are allocated to computations on more relevant data, and tasks can be performed more quickly (P. 0020), by analyzing an image that is composed of elements (P. 0052) and pattern recognition is performed on the image (P. 0077) generating state information for components in the infrastructure map (Ps. 0079-0083), to identify the resources in the image that are represented by geometric graphical objects characterized by shape, texture, color and contrasts of the graphic objects as a function of the situation existing in semantic network machine; the semantic network machine generates, changes and deletes "semantic view units" that graphically and textually represent the existing semantic network (referred to as "model") to one or several users of semantic network machine (P. 0091) It is clear that in the computer network represented by a network infrastructure map that is generated from a network image, the parameters of the network resources are set.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Athelogou et al. (US 2006/0195407 A1) in view of Shukla et al. (US 2010/0169467 A1) and Louden et al. (US 2004/0081346 A1) and further in view of Snyder et al. (US 2012/0158806 A1).

Claim 8. Athelogou, Shukla and Louden disclose the system of claim 1, but do not disclose the one or more computers are further configured to cause one or more virtual machine instances to be instantiated within the service provider network based, at least in part, on the configuration data.  However, Athelogou further discloses a virtual semantic network that they perceive in which they virtually reposition, recombine, newly generate, change, delete, replace semantic units within their virtual semantic network, calculate expectations, make predictions and find new identities, by generating a so-called "simulation within a simulation" by possessing and generating algorithms and methods, further develop them, and operate with them in a virtual semantic network of ideas or notions, just as in a physical network; each semantic Janus unit creates within itself an image of a partial network and operates on the partial network just as if the image were a physical partial network (P. 0088).  In the same field of invention, Snyder discloses in some implementations, the integrated resource provisioning system may provision a network attached storage (NAS) appliance via a virtual machine/physical device (P. 0014).  Therefore, considering the teachings of Athelogou, Shukla, Louden and Snyder, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the one or more computers are further configured to cause one or more virtual machine instances to be instantiated within the service provider network based with the teachings of Athelogou, Shukla and Louden to make Athelogou more versatile and flexible by executing the virtual semantic network in a virtual machine since virtual machines are portable and different virtual machines may be used to meet the user’s specific needs.

Response to Arguments
Applicant's arguments filed 2 May 2022 have been fully considered but they are not persuasive.
The applicant argues:
Claims 1, 6, 9, 10, 12, 16, 17, and 20 stand rejected as being unpatentable over claims 1, 7, and 15 of U.S. Patent No. 10,216,752. Without commenting on the basis for the double patenting rejection, Applicant hereby amends independent claims 1, 9, and 15, thereby rendering this rejection moot.

The examiner respectfully disagrees.  While the limitation of instantiating virtual machines to provision the infrastructure, this limitation does modify the scope of the claims such that they are non-obviously distinct from the unamended claims.  That is, the fundamental operation of scanning an image of an infrastructure, generating configuration data for the infrastructure and identifying undetermined resources from the image and generating parameters for the undetermined resources is not changed by instantiating virtual machines to provision the infrastructure.  Therefore, the examiner maintains the non-statutory double patenting rejection because the claims would have been obvious over the reference claims.

The applicant argues:
Claim 1, as amended herein, recites, in part, one or more computers configured to “analyze an image, that depicts an infrastructure that operates in a service provider network, to identify one or more first parameters of resources depicted within the image” and “generate configuration data describing a configuration of at least a portion of the resources within the service provider network; and perform one or more actions using the configuration data, wherein the one or more actions comprise provisioning the infrastructure within the service provider network by instantiating one or more virtual machine instances within the service provider network based, at least in part, on the one or more first parameters.” This subject matter is not taught or suggested by the asserted references.

Shukla does not teach or suggest “provisioning the infrastructure within the service provider network by instantiating one or more virtual machine instances within the service provider network based, at least in part, on the first parameters,” as recited in amended claim 1.

The examiner respectfully disagrees.  Shukla discloses the location in a network of a virtual machine is associates with the virtual machine’s device identifier, and network components, including physical servers, are provisioned based on the device identifiers of the virtual machines hosted by the servers in the network, wherein because the network management module determines and manages the network topology information dynamically, the external management entity does not rely on a static description of the network for provisioning network.  The network management module accesses a table to retrieve device identifies, including provisioning instructions related to virtual machines operatively coupled to a network device.  Device identifier and provisioning instructions are received from an external management module after the external management entity has instantiated a virtual machine associated with the device identifier and the provisioning instructions.  It is clear that at least one virtual machine is coupled to a network device and that a virtual machine is first instantiated for a network device before the network device is provisioned and provisioning instructions are related to the virtual machine(s) coupled to the network device.

Claims 9, and 16 have been similarly amended and are rejected with the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        6/12/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177